82 F.3d 424
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Burley James WOLFORD, Defendant-Appellant.
No. 95-30287.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

Before:  GOODWIN, WIGGINS and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Burley James Wolford appeals his sentence under the Sentencing Guidelines imposed following his guilty plea conviction for bankruptcy fraud.   We have jurisdiction to review the district court's refusal to depart downward only if the court concluded that it did not possess the discretion to depart.  United States v. Cantu, 12 F.3d 1506, 1510 (9th Cir.1993).


3
Wolford contends that the district court failed to recognize it could depart downward for a combination of factors which take his case out of the heartland of guideline cases based on his extraordinary family ties, extraordinary employment history and extraordinary emotional condition.   We disagree.   It is apparent from the record that the sentencing court was aware of its authority to depart on the permissible grounds offered by Wolford, and declined to do so.   See id.   Thus, this court lacks jurisdiction to review the district court's discretionary refusal to depart downward.  See United States v. Heim, 15 F.3d 830, 833 (9th Cir.), cert. denied, 115 S.Ct. 55 (1994).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3